Citation Nr: 0215427	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-09 527A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a schedular rating in excess of 60 percent 
for lumbosacral strain with degenerative disc disease.

2.  Entitlement to an effective date prior to June 15, 1998, 
for a rating of 60 percent for a low back disorder and for a 
total rating based on unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the rating for a 
service-connected lumbosacral strain from 20 percent to 40 
percent disabling effective June 15, 1998.

In July 2001, the Board remanded this claim for additional 
development including consideration of whether clear and 
unmistakable error (CUE) had occurred in a January 1995 RO 
decision.

By rating action in May 2002, the RO found CUE error in the 
January 1995 decision.  As a consequence the RO revised the 
diagnostic code (DC) of the veteran's low back disorder from 
DC 5295 for lumbosacral strain to DC 5293 for intervertebral 
disc syndrome.  The RO also increased the disability rating 
from 20 percent to 40 percent from July 25, 1994, and from 40 
percent to a 60 percent rating (maximum rating under DC 
5293), effective June 15, 1998.  Upon receipt of notice of 
this rating action, the veteran submitted a letter in which 
he stated that he disagreed with the May 2002 rating 
decision.  He asserted that he should be rated 100 percent 
disabled.

Subsequently, by rating action in June 2002, the RO held that 
the veteran was entitled to total disability rating based on 
individual unemployability resulting from the service-
connected back disability, effective June 15, 1998.

The veteran in July 2002 submitted a notice of disagreement 
(NOD), in which he stated the following:  "I disagree with 
the increase of only 20% for a total of 60%."  In a 
supplemental statement of the case issued in July 2002, the 
RO listed the issue as follows:  "Evaluation of lumbosacral 
strain with degenerative disc disease, lumbar spine currently 
evaluated as 60 percent disabling."

The Board notes that in the veteran's representative, in 
October 2002, stated that the veteran "fully understands 
that 60 percent is the maximum for his back.  However, again, 
his complaint is the proper date entitlement arose."  

Under pertinent VA regulations, a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2001).  

As the communication from the veteran's representative dated 
in October 2002 expresses disagreement with the effective 
dates assigned for the 60 percent rating for the back 
disability and for the total disability rating, the Board 
construe the statement as a NOD to the May 2002 and the June 
2002 rating decisions.  The United States Court of Appeals 
for Veterans Claims (Court) held in Manlincon v. West, 12 
Vet. App. 238 (1999), that in a situation such as this, the 
case must be remanded to have the RO issue a Statement of the 
Case (SOC).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's lumbosacral strain with degenerative disc 
disease is currently evaluated as 60 percent disabling under 
DC 5293.

3.  A total rating based on individual unemployability 
resulting from the back disability was granted concurrent 
with the 60 percent rating for the back disorder, in essence, 
granting him a 100 percent rating.


CONCLUSION OF LAW

There is no legal basis for a rating in excess of 60 percent 
for lumbosacral strain with degenerative disc disease 
pursuant to DC 5293 or any other potentially applicable 
diagnostic code.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran's back 
disability has been assigned the maximum rating under DC 5293 
or any other applicable diagnostic code, and it is not argued 
otherwise.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).  The Board 
is not aware of any information which could substantiate his 
claim or of any assistance which would aid in substantiating 
the claim.  Accordingly, the Board finds that VA has complied 
with all applicable requirements of the VCAA.

As noted above, by rating action in May 2002, the RO 
increased the disability rating for the veteran's back 
disability to a 60 percent, the maximum rating provided by DC 
5293.  Subsequently, by rating action in June 2002, the RO 
held that the veteran was entitled to total disability rating 
based on individual unemployability resulting from the 
service-connected back disability, effective June 15, 1998.

Under applicable criteria, disability ratings are determined 
by applying the criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

The veteran's back disability is currently rated as 60 
percent disabling under 38 C.F.R. § 4.71a, DC 5293.  While 
this appeal was pending, the applicable rating criteria for 
DC 5293 were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  However, in this case the 
60 percent rating currently assigned for the veteran's back 
disability is the highest schedular rating available under 
the pre-amendment as well as the amended regulations.

DC 5293 as in effect prior to September 23, 2002, provided a 
60 percent evaluation for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  As of September 23, 2002, DC 5293 
provides a 60 percent rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293.  As noted above, the 60 percent rating is the 
maximum rating provided under the pre-amendment as well as 
the amended criteria.

The basis of the veteran's claim on appeal is unclear from 
the statements of record. However, the Board has also 
considered whether there is any other schedular basis for 
assigning a higher evaluation.  The Board has found no other 
DC which is applicable in this case, and neither the veteran 
nor his representative have suggested that another DC which 
provides for a rating in excess of 60 percent may be 
applicable.

The Board acknowledges the veteran's statements regarding the 
adverse impact the low back disability has had on his life.  
As noted above, the RO has found that the veteran is entitled 
to a total rating based on unemployability resulting from the 
back disorder.

In this case, the facts are not in dispute, and the 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-430 (1994).  As 60 percent is the maximum 
rating under DC 5293 as in effect both prior to and after 
September 23, 2002, there is no legal basis for a schedular 
rating in excess of 60 percent under this diagnostic code.


ORDER

Entitlement to a rating in excess of 60 percent for 
lumbosacral strain with degenerative disc disease is denied.


REMAND

With respect to the remaining issues listed on the title 
page, as indicated in the INTRODUCTION, the veteran filed a 
timely NOD to the May and June 2002 rating decisions but the 
RO has not yet issued a SOC on these issues.  As noted above, 
the Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not yet 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Moreover, while the case is 
on remand status, the veteran is free to submit additional 
evidence and argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a SOC addressing 
the issue of entitlement to an effective 
date prior to June 15, 1998, for a rating 
of 60 percent for a low back disability 
and for a total rating based on 
unemployability.

2.  The veteran is informed that the case 
will be returned to the Board following 
the issuance of the SOC only if he 
perfects his appeal as to the effective 
date issue by the filing of a timely and 
adequate substantive appeal.

If a timely substantive appeal is filed as to any of these 
issues, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this claim.  No action is required of the 
veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

